ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Exhibit 12.1 Ratio of Earnings To Combined Fixed Charges And Preferred Stock Dividends and Ratio of Earnings To Fixed Charges (Unaudited) The following table sets forth the calculation of our ratio of earnings to combined fixed charges and preferred stock dividends for the years shown: For the Years Ended December 31, (dollars in thousands) Net income (loss) before income taxes and noncontrolling interest ) Add:Fixed charges (interest expense)(1) Earnings as adjusted Fixed charges (interest expense) + preferred stock dividend Ratio of earnings to combined fixed charges and preferred stock dividends Ratio of earnings to fixed charges (1) Fixed charges include realized gains (losses) on interest rate swaps.
